Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Hugh Roberts appeals from the district court’s order affirming the bankruptcy court’s orders denying his motion to reopen his bankruptcy case and to remove a proceeding from state court. We have reviewed the records and decisions of the bankruptcy court and the district court and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Roberts v. Creighton, Nos. 1:08-cv-01775-BEL; BK-95-51301; AP-08-00233 (D.Md. Feb. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.